Order filed February 13, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00022-CV
                                     ____________

                          IN THE INTEREST OF A.B., a child


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-070773


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant=s brief
was due February 9, 2012. No brief has been filed.

       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                          PER CURIAM